Order, Supreme Court, New York County (Rosalyn Richter, J.), entered July 1, 2004, which granted defendants’ motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, without costs.
The mere filing of luxury decontrol applications, which is expressly permitted under New York City Administrative Code § 26-504.3, is an insufficient predicate for a claim for abuse of process (see generally Board of Educ. of Farmingdale Union Free School Dist. v Farmingdale Classroom Teachers Assn., Local 1889, AFT AFL-CIO, 38 NY2d 397 [1975]). Moreover, plaintiff failed to show how the process unlawfully interfered with his person or property (Curiano v Suozzi, 63 NY2d 113 [1984]). As to the claim for malicious prosecution, plaintiff has failed to allege that he suffered special damages (Campion Funeral Home v State of New York, 166 AD2d 32 [1991], lv denied 78 NY2d 859 [1991), and, in any event, no final determination has yet been made in the underlying proceeding (see Broughton v State of New York, 37 NY2d 451, 459-460 [1975]).
We have considered plaintiffs remaining contentions and find them without merit. Concur—Tom, J.P., Andrias, Sullivan, Nardelli and Williams, JJ.